31 Mich. App. 177 (1971)
187 N.W.2d 479
PEOPLE
v.
BREWER
Docket No. 9517.
Michigan Court of Appeals.
Decided February 25, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Thomas G. Plunkett, *178 Prosecuting Attorney, and Frank R. Knox, Assistant Prosecuting Attorney, for the people.
John H. Waldeck, for defendant on appeal.
Before: R.B. BURNS, P.J., and J.H. GILLIS and DANHOF, JJ.
PER CURIAM.
Defendant appeals from the trial court's acceptance of his guilty plea to attempted breaking and entering. MCLA § 750.92 (Stat Ann 1962 Rev § 28.287).
The defendant gives two reasons why his guilty plea was erroneously accepted. First, he alleges that the trial court failed to inform him that he was waiving his constitutional right against self-incrimination. Secondly, he contends that the court failed to elicit sufficient facts from him to establish that the specific criminal acts charged had been committed by the defendant.
Defendant's reasons are not meritorious. There is no requirement compelling the trial judge to inform defendant that he is waiving certain constitutional rights. People v. Jaworski (1970), 25 Mich. App. 540. Basically, the only requirement prescribed by statute (MCLA § 768.35 [Stat Ann 1954 Rev § 28.1058]), court rule (GCR 1963, 785.3), and by long-established case authority (Kercheval v. United States [1927], 274 U.S. 220 [47 S. Ct. 582, 71 L. Ed. 1009]; Chambers v. Florida [1940], 309 U.S. 227 [60 S. Ct. 472, 84 L. Ed. 716]) is that the guilty plea be voluntarily and intelligently made by the defendant. Boykin v. Alabama (1969), 395 U.S. 238 (89 S. Ct. 1709, 23 L. Ed. 2d 274). See also Brady v. United States (1970), 397 U.S. 742 (90 S. Ct. 1463, 25 L. Ed. 2d 747).
*179 Upon examination of the record we discover the following. Defendant had benefit of competent counsel, admitted breaking into the building, denied that the plea was coerced in any way, was apprised of the consequences of his plea, and asserted that his plea was voluntarily made. The court did not err in accepting the unfettered choice of the defendant to plead guilty.
Affirmed.